EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) A rear-side alarm device comprising: 
a sensor monitoring a rear area or a rear-side area of a vehicle; and 
a controller, if a trailer connected to the vehicle is detected, setting a system deactivation area and a system activation area based on status information of the trailer, and controlling an alarm operation to be performed by judging whether or not another vehicle has entered into the system activation area, 
wherein the controller resets the system deactivation area and the system activation area based on dynamic behavior information of the trailer in a driving direction of the vehicle, 
wherein, when the vehicle turns by changing a steering angle, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle and adjusts a shape of the system deactivation area to be aligned with a moving direction of the trailer, such that the trailer is entirely inside the system deactivation area and the system deactivation area and the trailer are directed to be tangential to a direction of vehicle steering.


monitoring a rear area or a rear-side area of a vehicle; 
if a trailer connected to the vehicle is detected, setting a system deactivation area and a system activation area based on status information of the trailer; and 
performing an alarm operation by judging whether or not another vehicle has entered into the system activation area, 
wherein the setting a system deactivation area and a system activation area comprises resetting the system deactivation area and the system activation area based on dynamic behavior information of the trailer in a driving direction of the vehicle, and 
wherein, when the vehicle turns by changing a steering angle, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle and adjusts a shape of the system deactivation area to be aligned with a moving direction of the trailer, such that the trailer is entirely inside the system deactivation area and the system deactivation area and the trailer are directed to be tangential to a direction of vehicle steering.

The Examiner notes that the amendment above is made to cure a grammatical deficiency as to the term “trail” so that it is corrected into “trailer”, thus providing proper antecedent basis and avoiding indefiniteness issues under 35 U.S.C. 112(b).

Reasons for Allowance
Claims 1-19 are allowed.



Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “wherein the controller resets the system deactivation area and the system activation area based on dynamic behavior information of the trailer in a driving direction of the vehicle, wherein, when the vehicle turns by changing a steering angle, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle and adjusts a shape of the system deactivation area to be aligned with a moving direction of the trailer, such that the trailer is entirely inside the system deactivation area and the system deactivation area and the trailer are directed to be tangential to a direction of vehicle steering”.

Regarding Claim 11, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 1).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685